DETAILED ACTION

This Office action is in response to the amendment filed August 3, 2022.
Claims 1-12 and 15-21 are pending and have been examined.
Claims 1, 5-9, 11, 12, 15, and 19-21 have been amended.
Claims 13 and 14 have been cancelled.
Claim 1-12 and 15-21 are no longer interpreted under 35 U.S.C. 112(f) in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 1-12 and 15-21 are objected to because of the following informalities.  Claim 1 4th line from the bottom of page 1 of the claims recites “of the of the” which appears to be a typographical error and should recite “of the.”  Further, first occurrence of acronym (“API”) should be spelled out. Claims 15 and 21 suffer from similar deficiencies and are also objected to.  Claim 8 is objected to because they contain the plural “modules” when it appears the singular “module” in needed.  For instance, “a first…modules” as opposed to “a first…module.”  “the administrative service” in claims 5, 7, 9, 11, 12, 15, and 19-21 lacks proper antecedent basis. “the tracked software processing modules” in claim 11 lacks proper antecedent basis since claim 9 recites “to track one or more metrics for one or more software processing modules”. Thus, not “ one or more software processing modules” but “one or more metrics” is tracked.   Dependent claims are objected to as depending from an objected to base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cruise (US 2019/0095510), in view of Kreps (Introducing Kafka Streams: Stream Processing Made Simple),  Zimmermann (US 2018/0027006) and Nucci (US 2019/0373083).

Regarding claim 1, Cruise discloses:
 instantiate a plurality of ingestion software processing modules (see at least figure 18B, ingestion system), 
instantiate a plurality of enrichment software processing modules (see at least figure 18C, enrichment system), 
instantiate a plurality of publishing software processing modules (see at least figure 18D, publication system), 
instruct each of the ingestion software processing modules to publish to one or more of a plurality of messaging queues (see at least figure 18B, ingestion devices output to message queue), 
instruct each of the enrichment software processing modules to consume from one or more of the plurality of messaging queues and publish to one or more of the plurality of messaging queues (see at least figure 18C, enrichment device output to message queue), and 
instruct each of the publishing software processing modules to consume from one or more of the plurality of messaging queues (see at least paragraph 394, data enrichment device obtains a message from a queue, enriches the message, and publishes the annotated message to a message queue; paragraph 397; figure 18C, enriched publication system)
However, Cruise does not explicitly disclose, but Kreps discloses:
wherein each ingestion software processing modules of the plurality of ingestion software processing modules comprises an ingestion central microservice configured to manage a plurality of ingestion instances; wherein each enrichment software processing modules of the plurality of enrichment software processing modules comprises an enrichment central microservice configured to manage a plurality of enrichment instances; wherein each publishing software processing modules of the plurality of publishing software processing modules comprises a publishing central microservice configured to manage a plurality of publishing instances; and (see at least page 7, paragraphs 3 and 4, Kafka Streams load balances as new instances of your app are added or existing ones crash, recover from failures; page 3, paragraph 4, building applications and microservices that process real time data streams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cruise by adapting the teachings of Kreps to include the components or devices seen in Cruise as managed microservices.  The combination allows for treating the processing components as microservices and managing them in a powerful but simple system (Kreps page 5).  
However, Cruise and Kreps do not explicitly disclose, but Zimmermann discloses:
wherein at least one of the ingestion software processing modules are configured to apply a de-duplication algorithm, wherein applying the de-duplication algorithm comprises transmitting a message to an API to determine whether a document has been previously processed by the system (see at least paragraph 424, enrichment of data by de-duplication, enrichment through the use of APIs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cruise and Kreps by adapting the teachings of Zimmermann to include deduplication of content.  The combination allows for avoiding rework or rescanning of content by detecting content duplicates (Zimmermann ¶328).  
However, Cruise, Kreps, and Zimmermann do not explicitly disclose, but Nucci discloses:
wherein at least one of the enrichment software processing modules is configured such that, in response to one of the enrichment instances of the enrichment software processing module ceasing operation and subsequently resuming operation, the enrichment instance communicates with the enrichment central microservice to resume operation without duplication of work  (see at least paragraph 88, central node manages remote node, recovery of a session and resuming a session; paragraph 98, maintain accurate state of the remote node, enables resuming process and managing the remote node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cruise, Kreps, and Zimmermann by adapting the teachings of Nucci to include central microservice to enable resumption of operations.  The combination allows for a central management of nodes as well as life-cycle management to ensure greater availability of management functions (Nucci ¶30).  

Regarding claim 2, the rejection of claim 1 is incorporated.  However, Cruise as modified does not explicitly disclose, but Kreps discloses:
wherein managing the plurality of ingestion instances comprises at least one of instantiating or terminating of one or more ingestion instances of the plurality of ingestion instances (see at least page 7, paragraphs 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise, Kreps, Zimmermann, and Nucci for the reasons listed below.

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Cruise as modified does not explicitly disclose, but Kreps discloses:
wherein managing the plurality of enrichment instances comprises at least one of instantiating or terminating of one or more enrichment instances of the plurality of enrichment instances (see at least page 7, paragraphs 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise, Kreps, Zimmermann, and Nucci for the reasons listed below.

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Cruise as modified does not explicitly disclose, but Kreps discloses:
wherein managing the plurality of publishing instances comprises at least one of instantiating or terminating of one or more publishing instances of the plurality of publishing instances (see at least page 7, paragraphs 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise, Kreps, Zimmermann, and Nucci for the reasons listed below.

Regarding claim 5, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein the administrative service is configured to instruct two or more enrichment software processing modules of the plurality of enrichment software processing modules to operate in parallel (see at least paragraph 391, creating a sufficient number of data enrichments devices to drain and keep up with high-volume message queue; paragraph 408)

Regarding claim 6, the rejection of claim 5 is incorporated, and Cruise further discloses:
wherein the instruction to operate in parallel comprises an instruction for the two or more enrichment software processing modules to each consume from a first messaging queue of the plurality of messaging queues (see at least paragraph 391, creating a sufficient number of data enrichments devices to drain and keep up with high-volume message queue; paragraph 408)

Regarding claim 7, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein the administrative service is configured to instruct two or more enrichment software processing modules of the plurality of enrichment software processing modules to operate in series (see at least paragraphs 382 and 393)

Regarding claim 8, the rejection of claim 7 is incorporated, and Cruise further discloses:
wherein the instruction to operate in series comprises an instruction for a first enrichment software processing modules of the two or more enrichment software processing modules to publish to the first messaging queue of the plurality of messaging queues, and comprises an instruction for a second enrichment software processing modules of the two or more enrichment software processing modules to consume from the first messaging queue of the plurality of messaging queues (see at least paragraph 382, “ Individual data sources 1810A-C and their communications with various data ingestion devices 1832A-D are depicted for purposes of illustration, and it will be understood that the present disclosure is not limited to any particular number of data sources, data ingestion devices, or any particular set of communications. Rather, the individual data sources 1810A-C and data ingestion devices 1832A-D are depicted to illustrate that various relationships and communication paths between data sources 1810 and the data ingestion system 1830 (including one-to-one, one-to-many, many-to-one, and many-to-many communication paths) are within the scope of the present disclosure. Communication paths between other components within the data stream monitoring system 1820, between components of the data stream monitoring system 1820 and other systems, and the quantities of other components depicted are similarly for purposes of illustration and are understood to not be limiting.”; paragraph 393, “It will nonetheless be understood that the present disclosure may include any number of these components, and that, as described above, these components may have one-to-many, many-to-one, and many-to-many relationships in various embodiments.”)

Regarding claim 9, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein administrative service configured to track one or more metrics for one of more software processing modules selected from: the plurality of ingestion software processing modules, the plurality of enrichment software processing modules, and the plurality of publishing software processing modules (see at least paragraph 395, enrich messages with statistics related to messaging system; also general system performance tracking, paragraph 91)

Regarding claim 10, the rejection of claim 9 is incorporated, and Cruise further discloses:
wherein the one or more metrics comprise one or more of: a data throughput metric, a number of documents processed, a data traffic metric, a workload metric, and a document processing rate metric (see at least paragraph 395, the data enrichment system 1850 may enrich a message to include a count, average, highest value, lowest value, or other statistic relating to messages published by message queue 1842A within a specified time period, and may collect and sore additional information (e.g., times at which messages are published) as needed in order to provide such enrichments; also general system performance tracking, paragraph 91)

Regarding claim 11, the rejection of claim 9 is incorporated.  However, Cruise as modified does not explicitly disclose, but Kreps discloses:
wherein the administrative service is configured to instantiate or terminate one or more instances of one or more of the tracked software processing modules based on one or more of the tracked metrics (see at least page 7, paragraphs 3 and 4; page 6, paragraph 1, handling failures, rebalancing load dynamically)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise, Kreps, Zimmermann, and Nucci for the reasons listed below.

Regarding claim 12, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein the administrative service is configured to ensure that a dataset is consumed by only a single software processing modules (see at least paragraphs 382 and 393)

Regarding claims 15-21, the scope of the instant claims does not differ substantially from that of claims 1-5 and 7.  Accordingly, claims 15 and 21 are rejected for the same reasons as set forth in the rejection of claim 1, and claims 16-20 are rejected for the same reasons as set forth in the rejections of claims 2-5 and 7, respectively.

Response to Arguments
Rejection of claims under §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194